Order granting plaintiff’s motion to punish defendant for contempt in falling to make payment of temporary alimony for the support of plaintiff and her son, affirmed, with ten dollars costs and disbursements. On the trial, both the complaint and defendant’s counterclaim were dismissed; but before the judgment was signed and entered, the plaintiff commenced this proceeding to obtain the arrears unpaid of the amounts which the court had provided for the support of the wife and child in accordance with defendant’s duty. It is said that an appeal has been taken from the judgment by the plaintiff. The action has not been fully terminated (Becker Steel Co. of America v. Hicks, 66 F. [2d] 497, 499; 1 C. J. S. p. 1421; 1 Am. Jur., title, Actions, § 64); and jurisdiction remains in the court to enforce its former order and to prevent the escape of defendant from his duty to support his wife and son as directed by the order (Shepard v. Shepard, 99 App. Div. 308). Hagarty, Davis, Johnston and Close, JJ., concur; Lazansky, P. J., dissents. Prior proceedings, not terminated when judgment dismissing the complaint and counterclaim was entered, 6fell with the entry of judgment.